Title: To Benjamin Franklin from Thomas Ridout, 4 April 1780
From: Ridout, Thomas
To: Franklin, Benjamin


Sir
Bordeaux 4th: April 1780—
On my embarking at Annapolis, in the Ship Buckskin of Baltimore, the 26th of December last, Mr: Carroll committed to my Care the Letter herewith enclosed for yr. Excellency—
An intense Frost detained the Ship near two Months in the River Potuxent, & it was not till yesterday She arrivd at this City—
Some Mercantile affairs at this place, deprives me at this time of the Honor of Personally paying my respects to you—
I am Your Excellency’s most obedt: & very Hble: servant
Thos. Ridout
a l’Hôtel D’AngleterreHis Excellcy: Benjn: Franklin Esqr 
Addressed: His Excellency / Benjn Franklin Esqr:
Notation: Thomas Ridout 4 April 1780
